BRAY, J.
Petition for writ of mandate by Aetna Casualty & Surety Company to compel the Industrial Accident Commission to substitute Aetna in place of William Battaglia in certain proceedings before the commission, to dismiss Battaglia therefrom and to restrain the commission from setting or holding any hearing contrary to an agreement between *906Aetna and Jennie Giacalone. The State Compensation Insurance Fund appears as amicus curiae in support of petitioner’s position.
The facts, contentions and the relief requested are identical with those set forth in Giacalone v. Industrial Acc. Com., ante, p. 727 [262 P.2d 79], this day decided by this court.
On the authority of that decision, it is ordered that the alternative writ be discharged and the petition for a peremptory writ of mandate be denied.
Peters, P. J., and Wood (Fred B.), J., concurred.